Citation Nr: 1742308	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 60 percent for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  

During the course of this appeal, the Veteran was assigned a 60 percent for bronchial asthma.  Nevertheless, a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an even higher remains in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the VA Form 9 received in March 2014, the Veteran requested a videoconference hearing before a Veterans Law Judge.  To date, he has not been afforded such a hearing, and he has not withdrawn his request.  In fact, his representative noted in a January 2017 statement that the Veteran's hearing request remains pending.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in appropriate docket order before a Veterans Law Judge.  He and his representative should be afforded adequate notice of the date and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

